Citation Nr: 1724462	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to February 8, 2009, and to a rating in excess of 50 percent from February 8, 2009 to March 18, 2010, for posttraumatic stress disorder (PTSD), major depressive disorder, adjustment disorder, and anxiety.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 19, 2010.


REPRESENTATION

Appellant represented by:	Joseph R. Moore


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1970 to September 1972 and from January 1973 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Procedurally, a March 2011 rating decision, in pertinent part, denied the Veteran's petition to reopen his claim for a psychiatric disability and also denied entitlement to individual unemployability.  The Veteran perfected an appeal of that decision.  

In a November 2013 decision, the Board determined that additional relevant service department records had been associated with the claims file since the initial March 1995 rating decision that denied the claim for service connection for a psychiatric disability.  See November 2013 Board Decision; 38 C.F.R. § 3.156 (c) (2016) (reflecting that, where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits and indicating that an award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later).  Accordingly, the Board found that new and material evidence was not required to review the service connection claim on the merits.  See id.  The Board then granted service connection for a psychiatric disability.  The Board also remanded the issue of entitlement to a TDIU, pending the assignment of a rating for the Veteran's now-service-connected psychiatric disability.  See November 2013 Board Decision.  

In a July 2014 rating decision, the RO implemented the Boards decision awarding service connection for a psychiatric disability and assigned the Veteran's PTSD, major depressive disorder, adjustment disorder, and anxiety an initial evaluation of 30 percent effective September 29, 1993, an evaluation of 50 percent effective from December 8, 2009, and an evaluation of 100 percent effective from March 19, 2010.  See July 2014 Rating Decision.  The Veteran appealed the ratings assigned his psychiatric disability for the period prior to March 19, 2010.  See September 2015 Notice of Disagreement; March 2016 Statement of the Case (SOC); April 2016 Statement in Lieu of VA Form 9 (Substantive Appeal).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).  See, too, Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (reflecting that "downstream" issues, such as the compensation level and the effective date assigned for a service-connected disability, must be separately appealed); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

As concerning the issue of entitlement to a TDIU, a January 2016 Supplemental Statement of the Case (SSOC) denied individual unemployability prior to March 19, 2010, the effective date of the Veteran's 100 percent rating for his psychiatric disability.  The Board notes that the Veteran asserts that he is unemployable as a result of his service-connected psychiatric disability.  See, e.g., October 2010 Application for Increased Compensation based on Unemployability (VA Form 21-8940); September 2015 Correspondence form the Veteran's Attorney; January 2017 Correspondence form the Veteran's Attorney.  Thus, the RO's award of a 100 percent schedular disability rating for the service-connected psychiatric disability renders moot the claim for a TDIU rating based on psychiatric symptomatology, beginning on March 19, 2010.  See Green v. West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).  In this regard, the Board notes that, following the reasoning of Bradley, a TDIU must still be considered even if a Veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the Veteran eligible for special monthly compensation.  However, in the instant case, the Veteran has not asserted, and there is no evidence of record suggesting, that he is unemployable solely as a result of his additional service-connected disabilities, including degenerative arthritis of the lumbar spine (evaluated as 20 percent disabling since July 12, 2007), degenerative arthritis of the right and left knees (assigned separate 10 percent ratings since July 12, 2007); and hemorrhoids (assigned a noncompensable (0 percent) evaluation since September 15, 1976).  Accordingly, only the issue of entitlement to a TDIU for the period prior to March 19, 2010, remains for consideration.  

Thus, in light of the foregoing, the issues currently before the Board have been characterized as reflected on the title page.


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disability (PTSD, major depressive disorder, adjustment disorder, and anxiety) has been manifested by symptoms resulting in total occupational and social impairment for the appellate period from September 29, 1993 to March 18, 2010.  

2.  Entitlement to TDIU prior to March 19, 2010, is moot by virtue of the 100-percent schedular rating for PTSD, major depressive disorder, adjustment disorder, and anxiety.


CONCLUSIONS OF LAW

1.  For the period from September 29, 1993 to March 18, 2010, the criteria are met for an initial rating of 100 percent for PTSD, major depressive disorder, adjustment disorder, and anxiety.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1-4.14, 4.21, 4.126, 4.130, 4.132, Diagnostic Code 9411 (1995, 2016).  

2.  Entitlement to a TDIU prior to March 19, 2010 is moot.  38 U.S.C.A. §§ 501, 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Here, the Board is granting a 100 percent initial schedular rating prior to March 19, 2010, for the PTSD, major depressive disorder, adjustment disorder, and anxiety, which is a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Initial Rating

For the reasons that follow, the Board finds that entitlement to a 100-percent initial rating for service-connected PTSD, major depressive disorder, adjustment disorder, and anxiety is established for the entire period on appeal, so from September 29, 1993 to March 18, 2010.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As noted in the introduction above, the Veteran's service-connected psychiatric pathology (PTSD, major depressive disorder, adjustment disorder, and anxiety) is currently evaluated as 30 percent disabling, effective from September 29, 1993, the date of his initial claim for service connection for a psychiatric condition, to December 7, 2009; from December 8, 2009 to March 18, 2010, the psychiatric disability is in receipt of a 50 percent evaluation.  

Initially, the Board notes that, during the pendency of this claim, the criteria for rating criteria for diagnosing and evaluating mental disorders in the VA Schedule for Rating Disabilities were revised, effective November 7, 1996.  See 61 Fed. Reg. 52695 - 52702 (October 8, 1996).  In this regard, the Board may not apply a current regulation prior to its effective date unless the regulation explicitly provides otherwise, and thus may not apply the current rating criteria prior to its November 7, 1996 effective date.  See VBA Fast Letter 8-36 (October 24, 2008); VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, this rule does not prohibit the Board from applying the earlier criteria to the period on or after the effective dates of the new rating criteria if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's psychiatric disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would afford the highest rating.

Here, the Veteran's initial claim for service connection was received on September 29, 1993, and service connection for PTSD, major depressive disorder, adjustment disorder, and anxiety is effective as of that date, as discussed in the introduction above.  The Veteran's psychiatric condition was rated under the new (post-1996) criteria in the July 2014 rating decision.  Accordingly, the old (pre-1996) criteria govern the claim for the period from September 29, 1993 to November 7, 1996, and, for the period from November 7, 1996, forward, the Veteran's psychiatric disability must be considered under both the old (pre-1996) and the new (post-1996) criteria, and the rating assigned must be based on whichever evaluation is more favorable to the Veteran.  See Kuzma, 341 F.3d 1327.

The old (pre-1996) criteria provide that PTSD be rated under the General Rating Formula for Psychoneurotic Disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995) (identifying "post-traumatic stress disorder" as a distinct mental disorder and instructing that psychoneurotic disorders, including PTSD, be evaluated under the General Rating Formula for Psychoneurotic Disorders).  Under the old (pre-1996) criteria for rating service-connected psychoneurotic disorders, as pertinent to the Veteran's claim, a 30 percent rating was assigned when there was definite impairment in the ability to establish and maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

A 50 percent rating was assigned where the ability to establish or maintain effective or favorable relationships with people is considerably impaired and where, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  Id.  

A 70 percent disability rating was warranted for severe impairment in the ability to establish and maintain effective or favorable relationships with people and psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.  

A maximum 100 percent schedular evaluation was warranted when all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; psychoneurotic symptoms existed which were totally incapacitating, bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Id.  The criteria further clarified that the 100 percent schedular evaluation was assigned when "the Veteran was demonstrably unable to obtain or retain employment."  See id.  

VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that, in cases where a mental disorder was assigned a 70 percent disability rating and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent schedular rating under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989); see also Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  This regulation was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  See 61 Fed. Reg. 52695 (Oct. 8, 1996).

Effective November 7, 1996, the General Rating Formula for Mental Disorders replaced the General Rating Formula for Psychoneurotic Disorders.  See 61 Fed. Reg. 52695 - 52702 (October 8, 1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  Under the new (post-1996) criteria, as pertinent to the present appeal, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Significantly, the Board notes that both the old (pre-1996) and the new (post-1996) rating criteria condition the assignment 100 percent schedular evaluation on a determination that the manifestations of a Veteran's service-connected psychiatric disability preclude employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995) (requiring that the Veteran be "demonstrably unable to obtain or retain employment" to qualify for the 100 percent rating); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016) (requiring that the psychiatric condition result in "total occupational and social impairment"); 38 C.F.R. § 4.126 (2016) (instructing that an evaluation for a service-connected mental disorder shall not be assigned "based solely on social impairment).  

In the instant case, when resolving doubt in the Veteran's favor, the Board finds that, during the period from September 29, 1993 to March 18, 2010, the frequency, severity, and duration of the symptoms of his PTSD, major depressive disorder, adjustment disorder, and anxiety are equivalent to those required for a 100 percent schedular rating under the both the old (pre 1996) and the new (post-1996) Rating Formula, resulting in complete social and occupational impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9411.  See also Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 3.400(o).  In particular, the medical evidence of record collectively indicates that the Veteran's psychiatric pathology has been productive of symptoms resulting in complete occupational and social impairment since September 29, 1993.  See id.  

In this regard, the Board notes that, in the July 2014 rating decision, the RO granted a 100 percent schedular rating for the Veteran's psychiatric disability, effective March 19, 2010, the date of a letter from the Veteran's VA treatment provider reflecting that the Veteran's psychiatric pathology was productive of total occupational impairment.  See March 2010 Letter from S.E.E. (finding the Veteran to be "unable to work in any capacity because of his mental illness").  In finding that the Veteran's psychiatric pathology was productive of total occupational impairment, S.E.E. also alluded to the Veteran's longstanding inability to maintain employment, noting his "long history of mental illness."  See id.  See also VA Psychiatric Treatment Notes Authored by S.E.E. dated from January 2010 to May 2010 (reflecting symptomatology including impaired judgment and thinking, anxiety, depressed mood, auditory hallucinations, and sleep disturbances; and noting the Veteran's long psychiatric history and longstanding inability to work).  

Additional private psychiatric evaluation dated in May 2013 similarly found the Veteran to be "completely disabled from PTSD" and noted that "by 1993 it was evident that [the Veteran] was far too impaired to attempt further occupational employment," as he was "pervasively and chronically mentally ill" from that point forward.  See May 2013 Psychiatric Evaluation Report of M.L.C., M.D. (reflecting symptoms including passive suicidal ideation, periods of unprovoked irritability and anger, restricted affect, paranoia, and isolating behaviors).  

Significantly, although the majority of the psychiatric symptoms endorsed by the Veteran's VA treatment provider and private psychiatrist are not among those listed in the rating criteria as examples of the type of symptomatology that would warrant a 100 percent rating under the new (post 1996) criteria, see 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016), the Board emphasizes that the symptoms associated with each evaluation under the revised (post-1996) General Rating Formula for Mental Disorders do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the revised (post-1996) General Rating Formula for Mental Disorders.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Accordingly, if the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the revised (post-1996) General Rating Formula for Mental Disorders, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio, 713 F.3d at 117 (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level and emphasizing that, while VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment).  

Moreover, although, as noted, the majority of the psychiatric symptoms endorsed by S.E.E. and Dr. M.L.C. are not among those listed in the rating criteria as examples of the type of symptomatology that would warrant a 100 percent rating under the new (post 1996) criteria, the symptoms identified by S.E.E. and Dr. M.L.C., including impaired judgment and thinking, auditory hallucinations, periods of unprovoked irritability and anger, paranoia, and isolating behaviors, fit squarely within the types of "[t]otally incapacitating psychoneurotic symptoms" listed in the old (pre-1996) General Rating Formula for Psychoneurotic Disorders, including "disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior."  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  See also VA Psychiatric Treatment Notes Authored by S.E.E. dated from January 2010 to May 2010; May 2013 Psychiatric Evaluation Report of M.L.C., M.D.

Additionally, the evidence of record supports a finding that the Veteran's PTSD, major depressive disorder, adjustment disorder, and anxiety have been productive of equally severe symptomatology for the period preceding S.E.E.'s March 2010 psychological assessment upon which the 100 percent schedular evaluation was based.  Specifically, his available mental health treatment records dated during the period in question reflect psychiatric symptoms including persistent depression and anxiety; flattened affect; disturbances of motivation and mood; impaired judgment and thinking; flashbacks and re-experiencing; sleep disturbances including nightmares and insomnia; intrusive thoughts; frequent panic attacks; exaggerated startle response; attention and concentration problems; social isolation and withdrawal; paranoid ideation; auditory hallucinations; unprovoked anger and outbursts of violence; suicidal ideation; and inability to establish and maintain effective relationships.  See, e.g., October 1993 VA Psychiatric Discharge Summary (reflecting symptomatology including unprovoked anger and outbursts of violence, depression, and suicidal ideation; and noting that the Veteran is "not capable of forming meaningful, supportive relationships"); November 1993 VA Psychiatric Discharge Summary (noting symptoms including flattened affect; depression; anxiety; sleep disturbances; decreased motivation and mood; and a history of suicidal behavior); June 1994 VA Mental Health Progress Note (reflecting symptoms including insomnia, nightmares, flashbacks and re-experiencing, depression, and suicidal ideation); December 1994 VA Neuropsychiatric Compensation and Pension (C&P) Examination (noting symptoms including depression, anxiety, outbursts of anger and violence, sleep disturbance, and decreased motivation); January 1995 VA Medical Certificate (VA Form 10-10) (reflecting the Veteran's reports of "having suicidal thoughts" following a period of acute insomnia); July 1997 VA Medical Certificate (VA Form 10-10) and Progress Notes (noting memory disturbance and auditory hallucinations); August 1997 VA Progress Note (finding that the Veteran "appears quite paranoid" and noting his complaints of auditory hallucinations); December 1997 VA History and Physical (noting suicidal thoughts, anxiety, sleep problems, paranoid ideation, and auditory hallucinations); May 2000 North Carolina Division of Prisons Psychiatric Consultation and Mental Health Assessment (noting symptoms including intrusive thoughts, flashbacks, sleep problems, frequent panic attacks, exaggerated startle response, attention and concentration problems, and social isolation and withdrawal); October 2003 VA Psychiatric Consultation Report (reflecting that the Veteran "get[s] paranoid around people"); December 2003 VA Psychiatric Consultation Report (noting that the Veteran "still has nightmares[, hears] voices and [has] paranoia"); June 2005 VA Psychiatric Consultation Report (reflecting the Veteran's report of auditory hallucinations); December 2009 VA Mental Health Consultation Report (reflecting the Veteran's reports of sleep disturbances and auditory hallucinations); January 2010 VA Mental Health Consultation Report (noting symptoms including impaired judgment, anxiety, and depression).

Additionally, throughout the relevant appellate period, the Veteran's Global Assessment Functioning (GAF) score was repeatedly found to be in the range from 40 to 50.  See, e.g., November 1993 VA Psychiatric Discharge Summary (reflecting a GAF of 50 following psychiatric hospitalization); July 1997 VA Medical Certificate (VA Form 10-10) and Progress Notes (reflecting a GAF of 40); June 2005 VA Psychiatric Consultation Report (reflecting a GAF of 40); December 2009 VA Mental Health Consultation Report (noting a GAF of 45); January 2010 VA Mental Health Consultation Report (reflecting a GAF of 45).  

In this regard, the Board notes that, in evaluating psychiatric disorders, VA also considers a claimant's GAF scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment).  

Here, the Veteran's GAF scores in the 40 to 50 range are indicative of "serious" and sometimes "major" impairment in his social and occupational functioning.  See DSM-IV.  Despite this, the Board notes that, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126.  Here, though, the assigned GAF scores reflect major impairment in the Veteran's ability to function, and thus further support the finding that the Veteran's psychiatric pathology resulted in complete occupational and social impairment, as contemplated by the criteria for a 100 percent rating under all potentially applicable rating criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board acknowledges that Veteran's psychiatric symptoms do not precisely mirror the symptoms enumerated for a 100 percent rating under the old (pre 1996) or the new (post-1996) Diagnostic Code 9411.  See id.  For example, there is little or no evidence in the record of gross impairment in thought processes or communication, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or intermittent inability to perform activities of daily living.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Neither is there evidence of "psychoneurotic symptoms bordering on gross repudiation of reality."  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  However, it is apparent that the Veteran's symptoms, especially his poor judgment and insight; persistent depression and anxiety; social isolation and withdrawal; paranoid ideation; auditory hallucinations; unprovoked anger and extreme irritability with outbursts of rage; suicidal ideation; impaired concentration; frequent panic attacks; and chronic sleep impairment with insomnia and nightmares, have been of the frequency, severity, and duration to have rendered the Veteran more nearly totally impaired in his social and occupational functioning throughout this appeal.  See Mauerhan, 16 Vet. App. at 443; Vazquez-Claudio, 713 F.3d at 117; 38 C.F.R. § 4.126.  In this regard, the Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran on psychiatric evaluation, during the course of his treatment, and during the pendency of the claim regarding the effects of his current psychiatric symptoms on his daily life, including his occupational impairment and social isolation, are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  And, as indicated, these symptoms have been medically evaluated as productive of severe symptomatology throughout the appellate period.  

The Board also notes that there is evidence of record reflecting more moderate symptomatology.  However, affording the Veteran the benefit of the doubt, the Board finds that such evidence is reflective of the Veteran's waxing and waning psychiatric symptomatology and thus does reflect sustained improvement, especially in light of the findings of Dr. M.L.C., discussed above, reflecting that the Veteran was so "pervasively and chronically mentally ill" as to render him incapable of maintaining employment from 1993 forward.  See May 2013 Psychiatric Evaluation Report of M.L.C., M.D.  Accordingly, staging the Veteran's rating to reflect these periods of improvement is unwarranted.  See Fenderson, 12 Vet. App. at 125.  

Thus, given the evidence of severe psychiatric symptomatology that has been determined by medical providers to preclude sustained employment, considering the Veteran's competent assertions concerning his profound psychiatric symptoms, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the period from September 29, 1993 to March 18, 2010, the Veteran's PTSD, major depressive disorder, adjustment disorder, and anxiety manifest in symptoms most closely approximating total occupational and social impairment, as contemplated by both the old (pre-1996) and the new (post-1996) rating criteria.  38 C.F.R. §§ 4.7, 4.102, 4.130, 4.132, Diagnostic Code 9411 (1995, 2016).

Accordingly, the criteria for an initial rating of 100 percent for PTSD, major depressive disorder, adjustment disorder, and anxiety, from September 29, 1993 to March 18, 2010, under Diagnostic Code 9411 are met.  38 C.F.R. §§ 3.102, 4.3, 4.130 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  TDIU

With regard to entitlement to TDIU prior to March 19, 2010, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based.  See 38 C.F.R. § 4.16(a).  See also October 2010 Application for Increased Compensation based on Unemployability (VA Form 21-8940) (claiming unemployability based on his psychiatric symptomatology); September 2015 and January 2017 Correspondence form the Veteran's Attorney (arguing that a TDIU is warranted because the Veteran's service-connected psychiatric pathology renders him unemployable) 

The Board nevertheless recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU, as discussed in the introduction above.  See Bradley v. Peake, supra.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley, 22 Vet. App. at 290-293.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Id. at 293.  Here, the Veteran seeks entitlement to a TDIU based solely upon his service-connected psychiatric disability.  See October 2010 Application for Increased Compensation based on Unemployability (VA Form 21-8940); September 2015 Correspondence form the Veteran's Attorney; January 2017 Correspondence form the Veteran's Attorney.  Importantly, the Veteran does not contend that a TDIU is warranted based solely upon his service-connected disabilities, apart from his psychiatric disorder (e.g. degenerative arthritis of the lumbar spine, rated as 20 percent disabling; his degenerative arthritis of the right and left knees, each rated as 10 percent disabling; and his hemorrhoids, rated as noncompensable).  

Accordingly, since the Veteran is entitled to a 100-percent rating for PTSD, major depressive disorder, adjustment disorder, and anxiety on a schedular basis for the entire period under review, so from September 29, 1993 to March 18, 2010, entitlement to TDIU prior to March 19, 2010 is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994). 


ORDER

An initial rating of 100 percent for PTSD, major depressive disorder, adjustment disorder, and anxiety for the period from September 29, 1993 to March 18, 2010, is granted, subject to the laws and regulations government payment of monetary benefits.

Entitlement to total rating based on individual unemployability (TDIU) prior to March 19, 2010 is moot.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


